Citation Nr: 1122238	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for oral herpes.

2.  Entitlement to service connection for a right arm injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to August 1969, and from March 1972 to February 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for residuals of a right arm injury and denied the claim to reopen entitlement to service connection for oral herpes.

In August 2008, the Veteran, his wife and son provided testimony before the undersigned at the RO.  A transcript is of record.  

In March 2009, the Board, in relevant part, reopened the claim of service connection for oral herpes and remanded that issue, along with the claim of service connection for residuals of a right arm injury, for additional development.  

Regrettably, additional development is required here.  Thus, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April and May 2010 statements, the Veteran indicated that he had recently received in-patient treatment notes from Scott Air Force Base, which he has consistently indentified as important to the claim here on appeal.  He stated that he procured the records through his Congressman's office.  To date, those records have not been submitted.  As the records are relevant to the Veteran's claim, a remand is necessary to obtain them.  Moreover, the Board is cognizant that the record contains some treatment reports from Scott Air Force Base, dated in 1988.  Such records do not appear to pertain to the claimed disabilities on appeal.  Moreover, the Veteran was very clear that he had just recently received the documents that he was intending to submit.  Thus, it appears that all records from Scott Air Force Base are not presently associated with the claims file, and that the records still in the Veteran's possession will not be duplicative of those already received.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting all relevant records in his possession, including the in-patient treatment records received from Scott Air Force Base.  He should be reminded not to re-submit copies of any records that he knows are already associated with his claims file.

2.  If additional, nonduplicative records relating to treatment for a right arm injury are received as a result of the above action, then re-submit the claims file to the VA examiner who examined the Veteran in July 2009 and request that he again opine, with consideration of the new evidence, whether any current right arm disability is at least as likely as not related to active service, to include the motor vehicle accident in service and/or any treatment provided for injuries incurred as a result of the motor vehicle accident.  All opinions should be accompanied by a clear rationale.  The claims file must be made available to the examiner.  Moreover, if the examiner who evaluated the Veteran in July 2009 is no longer available to comment, then another comparably qualified examiner should respond in his place, following the same instructions as outlined above.  

3.  If additional, nonduplicative records relating to treatment for herpes simplex or oral infections are received as a result of the above action, then re-submit the claims file to the VA examiner who examined the Veteran in December 2009 and request that he again opine, with consideration of the new evidence, whether any current chronic herpes disability is at least as likely as not related to active service, treatment provided following a result of the motor vehicle accident.  All opinions should be accompanied by a clear rationale.  The claims file must be made available to the examiner.  Moreover, if the examiner who evaluated the Veteran in December 2009 is no longer available to comment, then another comparably qualified examiner should respond in his place, following the same instructions as outlined above.  

4.  Upon completion of the above, readjudicate the issues on appeal and consider all evidence received since issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


